Exhibit 10.35

 

LOGO [g650362pic-001.jpg]

December 20, 2013

Kent Alder

Logan, UT

Dear Kent:

Congratulations on your retirement!

I am pleased that you have accepted the new position of Advisor and Consultant
to the Chief Executive Officer. This letter is to confirm the change of your
employment status and the terms of your continued employment, beginning
January 1, 2014. The key elements of the changes are described in this letter
and attachments.

 

  •   Title and Employment Status: Your status will change from full time exempt
to part time exempt, working approximately 20 hours a week. This arrangement is
for a period of one year. Therefore, your employment will end on January 1,
2015. In this position, you will be reporting to me. The primary
responsibilities of this position include:

 

  •   Mergers and Acquisitions – works closely with the Chief Executive Officer
on developing a list of acquisition candidates and executing an agreed
acquisition program.

 

  •   Serve as TTM representative on associations

 

  •   Advise CEO on organizational and strategic matters

 

  •   Attend M&A Committee meetings, Operations Review Meetings (ORM) Quarterly
Business Reviews (QBR) and Strategy meeting

 

  •   Serve as mentor to selected employees of the company

 

  •   Serve as critical piece of quarterly communication effort

 

  •   Other assignments as company needs arise

 

  •   Compensation: Your salary will be $15,769.23, paid on a biweekly basis,
subject to applicable withholding taxes. You are not eligible for participation
in the MIP bonus program.

 

  •   Work Location: Your work location is Logan, Utah and on occasion, travel
across the sites in the US and China.

 

  •   Paid Time Off (PTO): You will accrue PTO on a prorated rate, based on your
part time employment status, at a rate of 3.076 hours per pay period, which is
half the normal rate. The maximum accrual is 320 hours including any carried
over accrued and unused PTO. Any accrued and unused PTO balance will be paid out
in January 2015.



--------------------------------------------------------------------------------

  •   Benefits: You will continue to be eligible for participation in the
company’s 401(k) plan. However, due to the change in your employment status, you
will no longer be eligible to participate in other benefits such as health and
life insurance, long term disability, and deferred compensation program. You are
eligible to continue your medical benefits through COBRA for a maximum period of
18 months. A separate package will be sent to you detailing the enrollment
process. TTM will reimburse your cost of COBRA, up to 12 months of coverage.

 

  •   Restricted Stock and Performance Restricted Stock: Your RSUs and PRUs will
continue to vest as long as you are an active employee or member of the Board of
Directors.

 

  •   Trade Secrets/Confidentiality: During the course of your employment, you
will have access to various trade secrets and confidential information of the
company. You will be expected not to disclose such information or use it in any
way, either during your employment with the company or thereafter, except as
required in the course of your employment by the company. A copy of the
company’s conflict of interest policy is attached for your review.

Please review this letter and return it with your signature as acknowledgement
of your confirmation of the terms of your change of status and continued
employment.

Sincerely,

TTM TECHNOLOGIES, INC.

/s/ Tom Edman

President

Agreed to by:

 

/s/ Kent Alder

    Date:   December 20, 2013 Kent Alder      